Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  December 10, 2014                                                                    Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  150099 & (20)                                                                        Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  SELECT PRODUCTS LIMITED,                                                          Bridget M. McCormack
            Plaintiff-Appellee,                                                           David F. Viviano,
                                                                                                        Justices
                                                              SC: 150099
  v                                                           COA: 320503
                                                              Kalamazoo CC: 2012-000486-CB
  RANDY W. LINN and LINN PRODUCTS, INC.,
             Defendants-Appellants.
  ________________________________________/

         On order of the Chief Justice, the stipulation to dismiss the application for leave to
  appeal is GRANTED. The dismissal is with prejudice and without fees or costs to either
  party.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             December 10, 2014